 Case 1:19-cv-03297-LTB Document 8-2 Filed 12/23/19 USDC Colorado Page 1 of 1




                                                     EXHIBIT B

             BILL OF SALE


         This Bill of Sale is delivered by the undersigned, Precise Financial
                                                                              Group, LLC ("Seller"),
  pursuant to the provisions of the Purchase and Sale Agreement
                                                                    ("Agreement") dated and effective as of
  March 20, 2017, by and between Seller and Marshall Recovery
                                                                  II, LLC ("Purchaser").

            The Seller hereby sells, transfers, assigns, sets-over, quitclaims
                                                                               and conveys to Purchaser without
  recourse and without representations or warranties of any type, hind,
                                                                              character or nature, express or
  implied, except those set forth in the Agreement* all of Seller's right,
                                                                           title and interest in and to each of the
  Accounts as set forth in Exhibit A to the Agreement, together with
                                                                      the right to collect all principal,
  interest or other proceeds of any kind with respect to the Accounts
                                                                       remaining due and owing as of the
  date hereof.


  DATED: March 20, 2017




                                                               By:
                                                                       Beverly BishopHTirector
                                                                       Precise Financial Group, LLC
                                                                       5005 West 81st Place, Suite 401
                                                                       Westminster, CO 8U031
                                                                       (303) 5324000 (phone)




                                                     EXHIBIT B

Precise Financial Group. LLC

                                                12 of 13
